Citation Nr: 1722274	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected radiculopathy of the left lower extremity.  

2.  Entitlement to an extraschedular rating for service-connected radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1982 to October 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the RO in Detroit, Michigan.

A personal hearing was held in June 2009 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

This matter was previously before the Board in September 2009, and was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  In March 2010, the AOJ increased the Veteran's disability rating for the left lower extremity from 10 percent to 60 percent, and for the right lower extremity from 10 percent to 20 percent, both effective December 14, 2009.

In a July 2010 decision, the Board granted initial disability ratings of 20 percent for each lower extremity disability, effective August 31, 2006, but denied a rating in excess of 20 percent for the right lower extremity and in excess of 60 percent of the left lower extremity, effective December 14, 2009.  The issue of entitlement to an extraschedular rating for radiculopathy of the right and left lower extremity was remanded for further development.  In May 2014, the Board remanded this matter to the AOJ due to inadequate compliance with its prior remand, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  The case was subsequently returned to the Board.

The Board again remanded the issues for additional development in April 2016 for additional development to include obtaining outstanding private treatment records.  

FINDINGS OF FACT

1.  The schedular rating criteria reasonably describe and contemplate the level of severity and symptomatology of the Veteran's radiculopathy of the right and left lower extremities.

2.  His right and left radiculopathy are not so exceptional or unusual as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).

2.  The criteria are not met for an initial disability rating in excess of 20 percent for the radiculopathy of the right lower extremity prior to December 14, 2009, or in excess of 60 percent thereafter, on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  However, VCAA notice need not be provided, where, as here, the claim involves an initial rating for service-connected disability, because the VCAA notice provisions are no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), the RO also provided assistance to the Veteran as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's available VA treatment records, as well as identified private treatment records.  The Veteran has been afforded multiple examinations. 

Regarding the June 2009 Travel Board hearing, it is noted that the Court has determined that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned acting VLJ identified the issues on appeal, and solicited testimony from the Veteran relating to his claims, to include identifying any outstanding pertinent evidence.  As such, the duties set forth in 38 C.F.R. 3.103 (c)(2), were satisfied.

The Board finds that the RO is also in compliance with the May 2014 remand instructions, which requested referral to the Director, Compensation Service, for extraschedular consideration.  As discussed above, an opinion was obtained from the Director in July 2014.  The Board finds the RO is also in compliance with the April 2016 Board remand, which requested the RO send the Veteran a letter asking for authorization to obtain private treatment records.  In a September 2016 letter, the RO requested the Veteran submit a medical release for private treatment records including, but not limited to, spinal surgery in October 2011 by Dr. L. in Grand Rapids, and medical records from Dr. K.  The Veteran did not respond to the letter either by submitted the medical release or submitted the private treatment records.  Thus, the RO has met the requirement of substantial compliance with the May 2014 and April 2016 Board remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Factual Background

Private treatment records reflect the Veteran's ongoing complaints of and treatment for his bilateral lower extremity disability.  A private treatment record from February 2005 states that the Veteran had complaints of low back pain radiating to his bilateral lower extremities, which had been present for approximately six months.  At that time, the Veteran denied any numbness or weakness of his lower extremities, as well as any changes in bowel or bladder habits; the Veteran was given an epidural injection.  In October 2006, the Veteran reported that following his previous injections, his legs had improved, his pain was gone, he still had some give way weakness, but on the whole it was infrequent and he was able to drive and work full time.  In January 2007, the Veteran reported mechanical left low back pain with no radiation into the leg.  

In February 2007, the Veteran was afforded a medical examination in connection with his radiculopathy of the bilateral lower extremities.  During the examination, the Veteran complained of leg or foot weakness.  He further reported bilateral radiating leg pain, described as sharp shooting, with his right leg worse than the left leg.  The examiner observed that the Veteran's left leg had a tendency to buckle, which caused him to falter but not fall.  Motor examination revealed: bilateral ankle dorsiflexion 3/5, bilateral ankle plantar flexion 3/5, and great toe extension 3/5.  The Veteran's muscle tone was found to be normal, and there was no muscle atrophy.  Sensory examination was normal for the Veteran's lower extremities, which included vibration, pain (pinprick), light touch, and position sense testing.  Reflex examination revealed: knee jerk, left 1+ (hypoactive), right 2+ (normal); ankle jerk, both left and right 3+ (hyperactive without clonus); and normal plantar flexion for the left and right.  Electrodiagnostic study results did not show any evidence of peripheral, segmental, or compression neuropathy for the different nerves tested of the lower extremities.  An electromyograph (EMG) study showed findings which were consistent with early L5-S1 root lesion and/or radiculopathy, with the right more than the left.  The Veteran was diagnosed with chronic low back pain with radiculopathy.  The examiner stated that the Veteran had significant effects with regard to his usual occupation due to increased absenteeism.  The examiner stated that the Veteran's disabilities affect his usual daily activities; which were moderate for chores, shopping, and traveling; severe for exercising and recreation; and prevented sports.  There were no effects with regard to feeding, bathing, dressing, toileting, or grooming.

A private treatment record from April 2007 documents that the Veteran had complaints of low back pain, and reported being unable to work due to feeling bad.  The physician recommended that the Veteran remain away from work for four weeks.  The physician stated that the Veteran had unexplained radicular pain; the Veteran was given a L5-S1 disc injection.  Later, in April 2007, the Veteran underwent a normal limited bone scan with single-photon emission computed tomography (SPECT) imaging of the lumbar spine; however, there was physiologic uptake of tracer, with regard to his hips.

In May 2007, the Veteran underwent a physical therapy initial evaluation.  During the evaluation, the Veteran denied any occurrence of dropfoot, bowel, or bladder control issues.  The Veteran demonstrated toe walking.  He had difficulty with heel walking, in that he could achieve the dorsiflexion but not transfer his weight left and right with any great ease; the Veteran held onto the walker when attempting the maneuver.  The Veteran ambulated with a slight stiffness to his gait, but no asymmetry with respect to antalgia.  Straight-leg in sitting was positive bilaterally for production of increased numbness and tingling in his feet.  Straight-leg in supine was positive bilaterally, which created increased numbness in his feet.  The Veteran reported a sitting tolerance of 30 minutes, standing 30 minutes, walking 100 minutes, and sleeping for hours; he also indicated resting for 300 minutes per day due to pain.  The clinician stated that, by description, there was impairment in terms of function of the Veteran's left lower extremity, which may have been proprioceptive in part, and there was pain induced weakness (which referred to the Veteran's description of his left leg giving out).  A physical therapy progress note from June 2007 states that the Veteran had been in for 8 visits during the past month, and that his treatment included manual therapy, therapeutic exercises, a home exercise program, and lumbar traction.  The clinician stated that, subjectively, the Veteran's symptoms had improved only slightly since starting therapy, and, objectively, his range of motion had significantly decreased from the initial evaluation, and his strength was much less than when he started physical therapy, especially when comparing the left to the right side.  In July 2007, the Veteran reported that he still had acute stabbing pain, and that he did not think that he would be able to go back to work.

VA treatment records reflect the Veteran's ongoing complaints of and treatment for his bilateral lower extremity disability since August 2007.  In August 2007, the Veteran reported that his pain was 7/10, located in the low back, which radiated to his hips and down his legs to the toes.  He also reported intermittent left lower extremity weakness and bilateral plantar side foot numbness.  He denied bowel and bladder complaints, as well as groin numbness.  The Veteran was assessed with chronic low back pain with some neuropathic component.

In November 2007, the Veteran was provided a neurosurgery consultation.  The Veteran reported that his legs felt weak, that he had some tingling in the legs, but did not describe claudication.  The Veteran reported at least twice as much back pain as leg pain.  Examination of the Veteran revealed normal pulses in the legs, and no edema or cyanosis.  There was no weakness, atrophy, clonus, or fasciculations.  Deep tendon reflexes (DTRs) were: knees, 2+, with the right brisker; ankles, approximately 2.  The Veteran's sensory was within normal limits for pin, light touch, pressure, joint, position, and perianal.  Straight-leg raising while lying was 60-70 degrees for the right, with some back pain and tightness in the leg, with more back pain on hip rotation.  Straight-leg raising while lying was to approximately 80 degrees for the left, with some back pain, but less than the right.  Straight-leg raising while sitting up was slightly limited, with back pain, but no leg pain.  The Veteran's gait, on heel, tiptoe, tandem, stepping up onto a stool, leading with either foot, and Romberg were all within normal limits.  There was no evidence of herniated nucleus pulposus (HNP)/nerve root compression.  The clinician stated that a magnetic resonance imaging (MRI) study showed narrowing and degeration of L5 and S1, but no nerve root compression.  The clinician stated that the Veteran did not need any surgical intervention, but suggested that he return to the pain clinic.

A pain clinic record from November 2007 states that it was the impression that the Veteran had chronic low back pain possibly secondary to radicular symptoms and facet-mediated pain.  In January 2008, the Veteran was provided a caudal epidural; the physician assessed the Veteran as meeting the criteria for ASA 2 for mild to moderate systemic disturbance that only slightly limits physical activity, which is an American Society of Anesthesiologists' classification.  In March 2008, the Veteran was assessed with chronic low back pain with radiculopathy of the lower extremities, status post caudal epidural steroid injection with 30 percent pain reduction.  A December 2008 VA clinical record shows that the Veteran reported bilateral radiating leg "sharp, piercing" pain, as well as tingling in the bilateral thighs circumferentially, and bilateral knee and hip flexion weakness.  Examination of the Veteran revealed sensation decreased to pin in right leg on posterolateral thigh, lateral calf, and dorsum of right foot.  In the left leg, the Veteran had reduced sensation on posterolateral thigh, medial calf, and dorsum of the foot.  The Veteran's strength was 4/5 globally for the bilateral lower extremities.  Reflexes were present and symmetric at the patella, Achilles, and hamstrings.  The Veteran was assessed with chronic low back pain and bilateral leg pain.

In July 2008, the Veteran was hospitalized at a VA facility for 3 days due to lumbar back pain.  His discharge diagnosis was herniated lumbar disc.  Later in July 2008, the Veteran denied changes in gait, balance, strength, or concentration; a VA clinician stated that the Veteran was able to get on the exam table without difficulty.

A November 2008 VA treatment record notes that the Veteran reported increased pain in his back and legs with numbness, tingling, and weakness in his bilateral legs.  The Veteran further reported having difficulty going up and down stairs.  Subsequently in November 2008, a VA clinician observed that the Veteran had an abnormal gait, but that he was able to get on the exam table without difficulty.  In August 2009, the Veteran was seen by the pain clinic, and the physician assessed the Veteran as meeting the criteria for ASA 2 (for mild to moderate systemic disturbance that only slightly limits physical activity).

A November 2009 VA treatment record shows that the Veteran reported ongoing low back pain, which was getting worse over the past 3 weeks, with radiating pain down the right leg with numbness and tingling with slight nausea.  He reported some difficulty walking due to the pain, and rated the pain 8/10.

Per the Board's September 2009 remand instructions, the Veteran was afforded a subsequent VA examination in December 2009.  During the examination, the Veteran reported radiating, shooting pains down the back of his legs and into his ankles.  A summary of the Veteran's peripheral nerve symptoms for his left and right side were: foot drop, weakness from the waist down, numbness from the waist down, paresthesias, pain, and impaired coordination.  The Veteran further described sharp, piercing pains which start in low back, shoot down the buttock and then the lateral leg to the ankle.  His incoordination included tripping, stumbling, kicking into objects, and not knowing the position of his feet at times.  The examiner noted that the Veteran needed to use a cane on the left side in order to maintain his balance, and that his left leg dragged on the ground when he walked.  

Motor examination revealed: weakness of the right hip flexor and quadriceps; that he could lift the leg minimally with difficulty against gravity and the Veteran's ability got weaker with use; he could flex his right hamstring, but they were weak against resistance, and fatigued after 3-4 repetitive movements; he could not straighten his left leg due to quadriceps weakness, and could not push against pressure; he had difficulty bending his left hamstring against light resistance; and he could only slightly flex his right and left leg against gravity due to hip flexor weakness, and could not flex his hip against resistance.  Sensory examination for the right lower extremity revealed: normal vibration, decreased pain for the lateral knee and dorsal foot, decreased light touch for the lateral knee and dorsal foot, and normal position sense; L4 was the affected nerve.  

Sensory examination for the left lower extremity revealed: vibration was absent in the left 1st digit, decreased pain for the lateral knee and dorsal foot, decreased light touch for the lateral knee and dorsal foot, and normal position sense; sciatic was the affected nerve.  Reflex examination revealed: knee reflex, both left and right 2+; ankle reflex, left 2+, right 3+; and normal plantar flexion for the left and right.  The examiner found that muscle atrophy was present; no abnormal muscle tone or bulk; no tremors, tics, or other abnormal movements; and the nerve disorder did not affect the function of any joint.  

The examiner stated that the Veteran had an abnormal gait, and walked heal to toe with deliberate motion and mild dragging of the left foot, and needed a cane to maintain balance.  The examiner found the Veteran to have muscle wasting of the bilateral quadriceps and that some the Veteran's issues were more due to weakness in his thighs than due to sensory loss of his lower extremities.  The Veteran's EMG was inconsistent with peripheral neuropathy; however, history and examination revealed evidence of some neuropathy/neuralgia.  The examiner further stated that EMG is not absolute in its ability to ascertain neuralgia and neuropathy.  The Veteran's examination was consistent with a mild sensory neuropathy and neuralgia and motor examination was moderately worse compared with weakness noted in his pain clinic examination in July 2007, where all of the findings were 4-/5.  The examiner stated that pain could be a factor in muscle atrophy and weakness, and could not be absolutely ruled out as causing him difficulty.  The diagnosis was peripheral neuropathy, peripheral neuralgia, peroneal nerve dysfunction, traumatic arthritis, and osteoarthritis.  The examiner stated that the Veteran's disabilities affect his usual daily activities; which were mild for traveling, bathing, and dressing; moderate for chores, shopping, exercising, recreation; and prevented sports.  There were no effects with regard to toileting and grooming.

A VA treatment record from January 2010 documents that the Veteran reported chronic pain radiating to his left leg.  Examination of the Veteran revealed that he walked with a cane, his antalgic gait was questionable, he had normal strength on lower extremities, and he had no neuro-deficit.  The physician concluded that there was no evidence of lumbar radiculopathy or neuropathy.

During a February 2011 VA examination, the Veteran complained of radiculopathy of the right and left lower extremities.  He reported his balance is poor with legs giving out, but he does not fall.  He walks with crutches, and can wall about 1/4 to 1/2 mile.  His gait is antalgic, favoring the left leg.  The Veteran also complained of weakness, paresthesias, and pain.  He reported they can feel thick and swollen.  He can only maintain a sitting position for about an hour at a time.  Motor examination revealed: bilateral knee flexion 4/5, bilateral hip flexion 4/5, left hip extension 4/5, left knee extension 4/5, right knee extension 3/5, and great toe extension 4/5.  The Veteran's muscle tone was noted to include decreased tone in the bilateral calves, and there was no muscle atrophy.  Sensory examination was normal for the Veteran's lower extremities, which included vibration, light touch, and position sense testing.  Pain/pinprick testing showed decreased sensation at the plantar surface of the left foot.  There was no evidence of dysesthesias.  Reflex examination was normal except for: knee jerk, left 1+ (hypoactive), right (absent).  The examiner referred to past EMG reports.  The diagnosis was radiculopathy of the bilateral lower extremities evidenced by decreased muscle tone and decreased motor function.  The examiner noted the Veteran's radiculopathy has affected his usual occupation resulting in increased tardiness and absenteeism.  The effects include memory loss, decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  The examiner stated he avoids doing all the "fun things" including wood work and mechanic work.  He does not have a relationship due to his disability, and his chores are hired out.  His friend does his shopping.  

The Veteran has testified and submitted multiple statements regarding the contention that the severity of his radiculopathy of the right and left lower extremities warrants a higher disability rating, as well as how the disabilities affect his employability.

III. Analysis

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321 (b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun, 22 Vet. App. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."  The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  This task is to be performed by the RO or the Board.  If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms", and such factors include "marked interference with employment" and "frequent periods of hospitalization."  This task is also to be performed by the RO or the Board.  If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426.

As noted above, in May 2014, the Board remanded this matter for the Veteran's claims to be referred to the Under Secretary for Benefits or the Director of Compensation Services for consideration of assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).  In July 2014, the Director of Compensation Service issued a decision denying an extraschedular rating for the Veteran's service-connected left and right lower extremity radiculopathy.  For reasons set forth below, the Board finds that the schedular ratings for the Veteran's service-connected left and right lower extremity radiculopathy fully and adequately address and contemplate his symptoms for each disability.

With regard to the service-connected lower extremity radiculopathy, the Veteran's left and right lower extremity radiculopathy has been evaluated under Diagnostic Codes (DC) 8599-8520, governing impairment of the sciatic nerve.  Under DC 8520, in order to warrant a rating in excess of 20 percent, the evidence must show incomplete paralysis that is either "moderately severe" (40 percent) or "severe" (60 percent) in nature or, in the alternative, complete paralysis that is characterized by evidence such as the foot dangles and drops, with no active movement possible in the muscles below the knee, and flexion of the knee that is weakened or lost (80 percent).  38 C.F.R. § 4.124a, 8520.  Additionally, the diagnostic code contemplates any symptom that results in a degree of loss or impaired function, and there is no mechanical formula to be applied; rather VA must evaluate all the relevant evidence of record.  See 38 C.F.R. §§ 4.2, 4.6, 4.124 (a), Note.

In this case, the Veteran's symptoms associated with left and right lower extremity radiculopathy have been manifested by complaints of radiating pain, numbness, tingling, and decreased sensation.  Additionally, there are objective findings of an impaired gait and the need for crutches to ambulate, as well as intermittent weakness, decreased muscle tone in the calves, and diminished reflexes and sensation.  

The Board finds that all these symptoms are contemplated by the diagnostic code, which requires VA to evaluate all symptoms resulting from impairment of the sciatic nerve - to include pain, weakness, sensation, effects on gait, and any other functional impairment such as worsening after sitting.

The Board finds it highly probative that the schedular criteria provide for the assignment of ratings for his left and right lower extremity radiculopathy that are more severe than what the Veteran has demonstrated.  See Jandreau, 492 F.3d at 1376.  In reaching this conclusion, the Board does not wish to minimize the impact of the Veteran's service-connected left and right lower extremity radiculopathy.  While there is indication that the service-connected disabilities impact the Veteran's ability to function, that interference is found to be contemplated by the assigned disability ratings, and the Veteran is also, as granted herein, in receipt of a total disability rating based on individual unemployability due to all of his service-connected disabilities.  For these reasons, the Board finds that entitlement to increased ratings for the Veteran's left and right lower extremity radiculopathy, on an extraschedular basis, is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an extraschedular rating for service-connected radiculopathy of the left lower extremity is denied.  

Entitlement to an extraschedular rating for service-connected radiculopathy of the right lower extremity is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


